Citation Nr: 1533466	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1976 to July 1983.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA medical records that were reviewed.  

The veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing) in his May 2011 substantive appeal (VA Form 9).  However, he failed to report for the hearing scheduled in February 2015.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to service connection for hepatitis C is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDINGS OF FACT

1.  In final December 2005 and September 2008 rating decisions, the RO denied service connection for hepatitis C.  The Veteran did not appeal these decisions nor submit new and material evidence within one year of either decision.  

2.  The evidence received after the September 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for hepatitis C.

CONCLUSIONS OF LAW

1.  The December 2005 and September 2008 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the final September 2008 rating decision is new and material; the issue of service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because the hepatitis C issue on appeal is reopened, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the new and material evidence issue.  

In previous December 2005 and September 2008 rating decisions, the RO denied service connection for hepatitis C.  The Veteran was notified of these decisions and of his appellate rights, but he did not perfect an appeal of any rating decision.  He also did not submit any additional new and material evidence relevant to those claims within one year of these decisions.  Therefore, the December 2005 and September 2008 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).  
In the latter, final September 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the hepatitis C claim.  In determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including on the absence of new and material evidence.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

A finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  New evidence raises a reasonable possibility of substantiating the claim if when considered with the old evidence it triggers the Secretary's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118-19.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Shade, 24 Vet. App. at. at 117.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the final December 2005 and September 2008 rating decisions, the RO denied service connection for hepatitis C because there was no evidence of a medical nexus between his military service and his current hepatitis C.    

Here, the Board finds that new and material evidence has been received since the time of the final September 2008 rating decision.  See 38 C.F.R. § 3.156(a).  Specifically, the Veteran in May 2010 and February 2012 statements asserted that his hepatitis C was contracted when he was cut by a razor by another service member on the right upper arm during service, causing a scar.  In addition, the RO secured an April 2014 VA examination and opinion addressing the etiology of the Veteran's hepatitis C.  Accordingly, the Veteran's additional lay statements, as well as the April 2014 VA examination, presumed credible, relate to an unestablished fact necessary to substantiate the hepatitis C and raise a reasonable possibility of substantiating the claim on a direct basis.  The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied hepatitis C claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hepatitis C, is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for hepatitis C.   

First, the Veteran should be scheduled for a VA examination and opinion to determine the etiology of the Veteran's hepatitis C on a direct basis.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A prior VA examination was conducted for hepatitis C in April 2014, but it was based on an inadequate rationale.  The previous VA examiner failed to discuss the risk factors the Veteran has for hepatitis C, including his prior history of intravenous drug use, and relied only on a lack of diagnosis during service, when the law permits service connection based on an incident during service, not necessarily a diagnosis.  

Second, in a July 2015 brief, the Veteran's representative indicated that subsequent to certification, new evidence was added to the evidentiary record.  The representative did not specify what this evidence was, and there is no additional evidence in the VBMS file after certification that the Board can locate.  Thus, clarification from the Veteran's representative is required.  

Third, remand is required to attempt to obtain outstanding VA treatment records from the VA healthcare system in Central Alabama, dated from June 2014 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran's representative what additional evidence, if any, was submitted after certification of the appeal.  See July 2015 brief. 

2.  Request VA medical records from the Central Alabama VA healthcare system dated from June 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

3.  After the above development is completed, schedule the Veteran for VA examination by an appropriate clinician to determine the etiology of the Veteran's current hepatitis C.  Access to Virtual VA and the VBMS electronic claims file must be made available to the examiner for review.  The examination must include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The examiner must elicit from the Veteran a full history of his hepatitis C, to include any risk factors.  The examiner must provide a clear explanation for the opinion.  

The VA examiner must answer the following: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's hepatitis C began during or is otherwise causally related to the Veteran's active service, to include any in-service risk factors?  In rendering this opinion, the examiner should discuss any risk factors discussed by the Veteran pre-service, in-service and post-service and the likelihood of hepatitis C infection due to each risk factor.  Possible risk factors can include the following:  intravenous drug use; intranasal cocaine use; high-risk sexual activity; hemodialysis; tattoos or body piercings; the sharing of toothbrushes or razor blades; acupuncture with non-sterile needles; exposure to contaminated blood or fluids as a health care worker; or blood transfusion or organ transplants prior to 1992.  

(b) In rendering the above opinion, the examiner must consider and address the following evidence:  1) the Veteran's statements that his hepatitis C was contracted when he was cut by a razor by another service member on the right upper arm during service, causing a scar; 2) the STRs, which are negative for hepatitis C, but do document the in-service injury by a razor to the right upper arm; 3) a February 2002 VA treatment record on VBMS documenting a positive hepatitis C diagnosis, reconfirmed in August 2005 VA laboratory testing; 4) VA treatment records dated in the 2000s on Virtual VA noting a history and current treatment for substance abuse, including cocaine abuse and heroin abuse; 5) a March 2013 VA psychiatric note on Virtual VA mentioning that the Veteran has a history of "sharing" crack cocaine; 6) a VA admission history and physical on Virtual VA recording crack and cocaine use since age 47 and heroin use in the 1970s; 7) a December 2011 VA substance abuse program note on Virtual VA stating that from age 17-19 the Veteran used a bag of heroin weekly; 8) an August 20111 VA psychiatry outpatient report on Virtual VA noting a history of heroin abuse from 1977 to 1981, with a notation that "he contracted hepatitis from intravenous use"; and 9) an August 2014 VA examination on Virtual VA which assessed that the Veteran's hepatitis C was not caused by his in-service razor cut injury, but failed to discuss risk factors for hepatitis C or provide any provide discussion as to the possible etiology of the Veteran's hepatitis C. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the consider all of the evidence of record and readjudicate the service connection for hepatitis C issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


